UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

DERRICK U. DENNIS, on behalf of himself and all:
others similarly situated, :

. |
Plaintiffs, : |
ORDER |

-against-
agains 19 Civ. 4340 (GBD)
VONAGE HOLDINGS CORP., ; |

Defendant. : '

GEORGE B. DANIELS, United States District Judge:

This Court having been. advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within
thirty (30) days.

All conferences previously scheduled are adjourned sine die.

Dated: December 11, 2019
New York, New York

SO ORDERED.

Graig. 8 Dovel

CHR B. DANIELS
nited States District Judge

 
